Execution Copy

SALE AGREEMENT

                    This SALE AGREEMENT (this “Agreement”), dated as of August
1, 2010, is by and among Bluegreen Corporation, a Massachusetts corporation
(“Bluegreen”), BXG Timeshare Trust I, a statutory trust formed under the laws of
the State of Delaware (“BXG Timeshare I” or the “Seller”) and BXG Legacy 2010
LLC, a Delaware limited liability company (the “Issuer”), and their respective
permitted successors and assigns.

W I T N E S S E T H:

                    WHEREAS, in connection with the transactions contemplated by
(i) that certain purchase and contribution agreement, dated as of May 1, 2006
(as amended from time to time in accordance with the terms thereof, the
“Warehouse Purchase and Contribution Agreement”) by and between Bluegreen
Timeshare Finance Corporation I, as depositor (the “Warehouse Depositor”) and
Bluegreen, as seller, (ii) that certain sale agreement, dated as of May 1, 2006
(as amended from time to time in accordance with the terms thereof, the
“Warehouse Sale Agreement”) by and between the Warehouse Depositor and BXG
Timeshare I, (iii) that certain second amended and restated indenture, dated as
of June 1, 2009 (as amended from time to time in accordance with the terms
thereof, the “Warehouse Indenture”), by and among BXG Timeshare I, Bluegreen, as
servicer (the “Warehouse Servicer”), Vacation Trust, Inc., as club trustee,
Concord Servicing Corporation, as backup servicer, U.S. Bank National
Association, as indenture trustee, and Branch Banking and Trust Company, as
agent, and (iv) that certain second amended and restated note funding agreement,
dated as of June 1, 2009 (as amended from time to time in accordance with the
terms thereof, the “Warehouse Note Funding Agreement”) by and among BXG
Timeshare I, as issuer, Bluegreen, as seller and as servicer, the Warehouse
Depositor, Branch Banking and Trust Company, as agent, and the purchasers named
therein, (A) Bluegreen sold, transferred and conveyed, from time to time, all of
its right, title and interest in, to and under certain timeshare loans,
receivables and related security (the “Warehouse Timeshare Loans”) to the
Warehouse Depositor, (B) the Warehouse Depositor sold the Warehouse Timeshare
Loans to BXG Timeshare I and (C) BXG Timeshare I issued five classes of notes
(the “Warehouse Notes”) secured by the Warehouse Timeshare Loans;

                    WHEREAS, in connection with each sale of the Warehouse
Timeshare Loans to the Warehouse Depositor under the Warehouse Purchase and
Contribution Agreement, Bluegreen made certain representations and warranties
with respect to the Warehouse Timeshare Loans as of the related transfer dates;

                    WHEREAS, on the Closing Date, (i) the Seller wishes to sell
all of its right, title and interest in and to certain of the Warehouse
Timeshare Loans (the “Initial Timeshare Loans”) to the Issuer in accordance with
the provisions of this Agreement, and (ii) the Issuer intends to pledge such
Initial Timeshare Loans to U.S. Bank, National Association, as indenture trustee
(in such capacity, the “Indenture Trustee”) and custodian (in such capacity, the
“Custodian”), pursuant to an indenture, dated as of August 1, 2010 (the
“Indenture”), by and among the Issuer, Bluegreen, as servicer (the “Servicer”),
the Club Trustee, the Backup Servicer, the Indenture Trustee, the Custodian, the
Paying Agent and the Account Intermediary,

1

--------------------------------------------------------------------------------



to secure the Issuer’s 12.00% Timeshare Loan-Backed Notes, Series 2010, Class
A-1 and 12.00% Timeshare Loan-Backed Notes, Series 2010, Class A-2
(collectively, the “Notes”);

                    WHEREAS, Bluegreen originated substantially all of the
Initial Timeshare Loans, is familiar with the terms of the Initial Timeshare
Loans and is the Warehouse Servicer and has been servicing each of the Initial
Timeshare Loans in accordance with the Servicing Standard and the applicable
provisions of the Warehouse Indenture and it has not taken or failed to take any
action to cause a breach of the representations and warranties set forth in the
Warehouse Purchase and Contribution Agreement;

                    WHEREAS, in consideration for providing the representations
and warranties set forth in Section 5 of this Agreement and having the
obligation to cure any material breaches thereof, or to repurchase or substitute
any Defective Timeshare Loans, and to provide the indemnities set forth
hereunder, Bluegreen desires to act as the Servicer on behalf of the holders of
the Notes, for which Bluegreen shall be entitled to receive a Servicing Fee and
Additional Servicing Compensation in accordance with the provisions of the
Indenture; and

                    WHEREAS, Bluegreen, as the sole member of the Issuer, will
derive an economic benefit from the sale hereunder of the Initial Timeshare
Loans to the Issuer.

                    NOW, THEREFORE, in consideration of the mutual covenants set
forth herein, and for other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto covenant and agree as
follows:

                    SECTION 1. Definitions; Interpretation. Capitalized terms
used but not defined herein shall have the meanings specified in “Standard
Definitions” attached as Annex A to the Indenture.

                    SECTION 2. Acquisition of Timeshare Loans.

                    (a) Initial Timeshare Loans. On the Closing Date, in return
for the Timeshare Loan Acquisition Price for each of the Initial Timeshare
Loans, the Seller does hereby transfer, assign, sell and grant to the Issuer,
without recourse (except as provided in Section 6 and Section 8 hereof), any and
all of the Seller’s right, title and interest in and to (i) the Initial
Timeshare Loans listed on Schedule III hereto, (ii) the Receivables in respect
of such Initial Timeshare Loans due after the related Cut-Off Date, (iii) the
related Timeshare Loan Documents (excluding any rights as developer or declarant
under the Timeshare Declaration, the Timeshare Program Consumer Documents or the
Timeshare Program Governing Documents), (iv) all Related Security in respect of
each such Initial Timeshare Loan and (v) all income, payments, proceeds and
other benefits and rights related to any of the foregoing (the property in
clauses (i)-(v), being the “Assets”). Upon such sale and transfer, the ownership
of each Initial Timeshare Loan and all collections allocable to principal and
interest thereon after the related Cut-Off Date and all other property interests
or rights conveyed pursuant to and referenced in this Section 2(a) shall
immediately vest in the Issuer, its successors and assigns. The Seller shall not
take any action inconsistent with such ownership nor claim any ownership
interest in any Initial Timeshare Loan for any purpose whatsoever other than for
federal and state income tax reporting, if applicable. The parties to this
Agreement hereby acknowledge that the “credit risk” of the Initial Timeshare

2

--------------------------------------------------------------------------------



Loans conveyed hereunder shall be borne by the Issuer and its subsequent
assignees and the Guarantor.

                    (b) Delivery of Timeshare Loan Documents. In connection with
the sale, transfer, assignment and conveyance of any Timeshare Loan hereunder,
the Seller hereby agrees to deliver or cause to be delivered, on or by the
Closing Date (with respect to any Initial Timeshare Loan) and Bluegreen hereby
agrees to deliver or cause to be delivered, on or within five Business Days from
each Transfer Date (with respect to any Qualified Substitute Timeshare Loan), to
the Custodian, all related Timeshare Loan Files and to the Servicer all related
Timeshare Loan Servicing Files.

                    (c) Collections. Bluegreen and the Seller shall deposit or
cause to be deposited all collections in respect of the Timeshare Loans received
by Bluegreen or the Seller or their Affiliates after the related Cut-Off Date in
the Lockbox Account and, with respect to Credit Card Timeshare Loans, direct
each applicable credit card vendor to deposit all payments in respect of such
Credit Card Timeshare Loans to the Credit Card Account (net of the Servicer
Credit Card Processing Costs).

                    (d) Limitation of Liability. Neither the Issuer nor any
subsequent assignee of the Issuer shall have any obligation or liability with
respect to any Timeshare Loan nor shall the Issuer or any subsequent assignee
have any liability to any Obligor in respect of any Timeshare Loan. No such
obligation or liability is intended to be assumed by the Issuer or any
subsequent assignee herewith and any such liability is hereby expressly
disclaimed.

                    SECTION 3. Intended Characterization; Grant of Security
Interest. It is the intention of the parties hereto that the transfer of Assets
to be made pursuant to the terms hereof shall constitute a sale by the Seller to
the Issuer and not a loan secured by such Assets. In the event, however, that a
court of competent jurisdiction were to hold that any such transfer constitutes
a loan and not a sale, it is the intention of the parties hereto that the Seller
shall be deemed to have granted to the Issuer as of the date hereof a first
priority perfected security interest in all of Seller’s right, title and
interest in, to and under the Assets specified in Section 2 hereof and the
proceeds thereof and that with respect to such transfer, this Agreement shall
constitute a security agreement under applicable law. In the event of the
characterization of any such transfer as a loan, the amount of interest payable
or paid with respect to such loan under the terms of this Agreement shall be
limited to an amount which shall not exceed the maximum non-usurious rate of
interest allowed by the applicable state law or any applicable law of the United
States permitting a higher maximum non-usurious rate that preempts such
applicable state law, which could lawfully be contracted for, charged or
received (the “Highest Lawful Rate”). In the event any payment of interest on
any such loan exceeds the Highest Lawful Rate, the parties hereto stipulate that
(a) to the extent possible given the term of such loan, such excess amount
previously paid or to be paid with respect to such loan be applied to reduce the
principal balance of such loan, and the provisions thereof immediately be deemed
reformed and the amounts thereafter collectible thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the then
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for thereunder and (b) to the extent that the reduction of the principal
balance of, and the amounts collectible under, such loan and the reformation of
the provisions thereof described in the immediately preceding clause (a) is not
possible given the

3

--------------------------------------------------------------------------------



term of such loan, such excess amount will be deemed to have been paid with
respect to such loan as a result of an error and upon discovery of such error or
upon notice thereof by any party hereto such amount shall be refunded by the
recipient thereof.

                    The characterization of the Seller as “debtor” and the
Issuer as “secured party” in any such security agreement and any related
financing statements required hereunder is solely for protective purposes and
shall in no way be construed as being contrary to the intent of the parties that
this transaction be treated as a sale to the Issuer of the Seller’s entire
right, title and interest in and to the Assets.

                    Each of the Seller, Bluegreen, the Club, the Club Trustee
and any of its Affiliates hereby agrees to make the appropriate entries in its
general accounting records and to indicate that the Assets have been transferred
to the Issuer and its subsequent assignees.

                    SECTION 4. Conditions Precedent to Acquisition of Timeshare
Loans by the Issuer. The obligations of the Issuer to purchase any Timeshare
Loans hereunder shall be subject to the satisfaction of the following
conditions:

                    (a) On the Closing Date, with respect to the Initial
Timeshare Loans, and on each Transfer Date, with respect to any Qualified
Substitute Timeshare Loan replacing a Timeshare Loan, all representations and
warranties of Bluegreen contained in Section 5(a) hereof shall be true and
correct on such date as if made on such date, and all representations and
warranties as to the Timeshare Loans contained in Section 5(b) hereof and all
information provided in the Schedule of Timeshare Loans in respect of each such
Timeshare Loan conveyed on the Closing Date or such Transfer Date, as
applicable, shall be true and correct on such date.

                    (b) On or prior to the Closing Date (with respect to the
Initial Timeshare Loans) or, as provided for in Section 6(e) hereof (with
respect to Qualified Substitute Timeshare Loans), the Seller shall have
delivered or shall have caused the delivery of (i) the related Timeshare Loan
Files to the Custodian and the Custodian shall have delivered a Custodian’s
Certification therefor pursuant to the Custodial Agreement and (ii) the
Timeshare Loan Servicing Files to the Servicer.

                    (c) The Seller shall have delivered or caused to be
delivered all other information theretofore required or reasonably requested by
the Issuer to be delivered by the Seller or performed or caused to be performed
all other obligations required to be performed as of the Closing Date or the
Transfer Date, as the case may be, including all filings, recordings and/or
registrations as may be necessary in the reasonable opinion of the the Issuer or
the Indenture Trustee to establish and preserve the right, title and interest of
the Issuer or the Indenture Trustee, as the case may be, in the related
Timeshare Loans.

                    (d) On or before the Closing Date and on each Transfer Date,
the Transaction Documents shall be in full force and effect.

                    (e) With respect to the Initial Timeshare Loans, the Notes
shall be issued and sold on the Closing Date, and the Issuer shall receive the
full consideration due it upon the issuance of the Notes, and the Issuer shall
have applied its consideration to the extent necessary, to pay the Timeshare
Loan Acquisition Price for each Timeshare Loan.

4

--------------------------------------------------------------------------------



                    (f) Each Initial Timeshare Loan shall be an Eligible
Timeshare Loan and each of the conditions herein and in the Indenture for the
purchases of such Timeshare Loans shall have been satisfied.

                    (g) Each Qualified Substitute Timeshare Loan replacing a
Defective Timeshare Loan shall satisfy each of the criteria specified in the
definition of “Qualified Substitute Timeshare Loan” and each of the conditions
herein and in the Indenture for substitution of Timeshare Loans shall have been
satisfied.

                    (h) The Issuer shall have received such other certificates
and opinions as it shall reasonably request.

                    SECTION 5. Representations and Warranties and Certain
Covenants of Bluegreen.

                    (a) Bluegreen represents and warrants to the Issuer and the
Indenture Trustee for the benefit of the Noteholders as follows:

 

 

 

               (i) Due Incorporation; Valid Existence; Good Standing. As of the
Closing Date and as of each Transfer Date, it is a corporation duly organized
and validly existing in good standing under the laws of the jurisdiction of its
incorporation; and is duly qualified to do business as a foreign corporation and
in good standing under the laws of each jurisdiction where the character of its
property, the nature of its business or the performance of its obligations under
this Agreement makes such qualification necessary, except where the failure to
be so qualified will not have a material adverse effect on its business or its
ability to perform its obligations under this Agreement or any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of any Timeshare Loans. The
Seller is a statutory trust duly organized and validly existing in good standing
under the laws of the jurisdiction of its formation and is duly qualified to do
business as a foreign entity and in good standing under the laws of each
jurisdiction where the performance of its obligations under this Agreement makes
such qualification necessary, except where the failure to be so qualified will
not have a material adverse effect on its ability to perform its obligations
under this Agreement or any other Transaction Document to which it is a party or
under the transactions contemplated hereunder or thereunder or the validity or
enforceability of any Timeshare Loans.

 

 

 

               (ii) Possession of Licenses, Certificates, Franchises and
Permits. As of the Closing Date with respect to the Seller and Bluegreen and as
of each Transfer Date with respect to Bluegreen, each of Bluegreen and the
Seller holds all material licenses, certificates, franchises and permits from
all governmental authorities necessary for the conduct of its business, and has
received no notice of proceedings relating to the revocation of any such
license, certificate, franchise or permit, which singly or in the aggregate, if
the subject of an unfavorable decision, ruling or finding, would materially and
adversely affect its ability to perform its obligations under this Agreement or
any other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of any
Timeshare Loans.

5

--------------------------------------------------------------------------------




 

 

 

               (iii) Corporate Authority and Power. As of the Closing Date and
as of each Transfer Date, it has, and at all times during the term of this
Agreement will have, all requisite corporate power and authority to own its
properties, to conduct its business, to execute and deliver this Agreement and
all documents and transactions contemplated hereunder and to perform all of its
obligations under this Agreement and any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder. As of
the Closing Date, the Seller has all requisite corporate power and authority to
own its properties, to conduct its business, to execute and deliver this
Agreement and all documents and transactions contemplated hereunder and to
perform all of its obligations under this Agreement and any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder. As of the Closing Date, the Seller has all requisite power and
authority to acquire, own, transfer and convey Timeshare Loans to the Issuer.

 

 

 

               (iv) Authorization, Execution and Delivery Valid and Binding. As
of the Closing Date and as of each Transfer Date, this Agreement and all other
Transaction Documents and instruments required or contemplated hereby to be
executed and delivered by Bluegreen have been duly authorized, executed and
delivered by Bluegreen and, assuming the due execution and delivery by, the
other party or parties hereto and thereto, constitute legal, valid and binding
agreements enforceable against Bluegreen in accordance with their respective
terms subject, as to enforceability, to bankruptcy, insolvency, reorganization,
liquidation, dissolution, moratorium and other similar applicable laws affecting
the enforceability of creditors’ rights generally applicable in the event of the
bankruptcy, insolvency, reorganization, liquidation or dissolution, as
applicable, of Bluegreen and to general principles of equity, regardless of
whether such enforceability shall be considered in a proceeding in equity or at
law. As of the Closing Date, this Agreement and all other Transaction Documents
and instruments required or contemplated hereby to be executed and delivered by
the Seller have been duly authorized, executed and delivered by the Seller and,
assuming the due execution and delivery by, the other party or parties hereto
and thereto, constitute legal, valid and binding agreements enforceable against
the Seller in accordance with their respective terms subject, as to
enforceability, to bankruptcy, insolvency, reorganization, liquidation,
dissolution, moratorium and other similar applicable laws affecting the
enforceability of creditors’ rights generally applicable in the event of the
bankruptcy, insolvency, reorganization, liquidation or dissolution as
applicable, of the Seller and to general principles of equity, regardless of
whether such enforceability shall be considered in a proceeding in equity or at
law. As of the Closing Date, this Agreement constitutes a valid transfer of the
Seller’s interest in the Timeshare Loans to the Issuer or, in the event of the
characterization of any such transfer as a loan, the valid creation of a first
priority perfected security interest in such Timeshare Loans in favor of the
Issuer.

 

 

 

               (v) No Violation of Law, Rule, Regulation, etc. As of the Closing
Date and as of each Transfer Date, the execution, delivery and performance by
Bluegreen of this Agreement and any other Transaction Document to which it is a
party do not and will not (A) violate any of the provisions of its articles of
incorporation or bylaws, (B) violate any provision of any law, governmental rule
or regulation currently in effect applicable to it or its properties or by which
it or its properties may be bound or affected, including,

6

--------------------------------------------------------------------------------




 

 

 

without limitation, any bulk transfer laws, where such violation would have a
material adverse effect on its ability to perform its obligations under this
Agreement or any other Transaction Document to which it is a party or under the
transactions contemplated hereunder or thereunder or the validity or
enforceability of the Timeshare Loans, (C) violate any judgment, decree, writ,
injunction, award, determination or order currently in effect applicable to it
or its properties or by which it or its properties are bound or affected, where
such violation would have a material adverse effect on its ability to perform
its obligations under this Agreement or any other Transaction Document to which
it is a party or under the transactions contemplated hereunder or thereunder or
the validity or enforceability of any Timeshare Loans, (D) conflict with, or
result in a breach of, or constitute a default under, any of the provisions of
any indenture, mortgage, deed of trust, contract or other instrument to which it
is a party or by which it is bound where such violation would have a material
adverse effect on its ability to perform its obligations under this Agreement or
any other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of any
Timeshare Loans or (E) result in the creation or imposition of any Lien upon any
of its properties pursuant to the terms of any such indenture, mortgage, deed of
trust, contract or other instrument. As of the Closing Date, the execution,
delivery and performance by the Seller of this Agreement and any other
Transaction Document to which the Seller is a party do not and will not (1)
violate any of the provisions of its certificate of trust, trust agreement or
other related organizational document, (2) violate any provision of any law,
governmental rule or regulation currently in effect applicable to the Seller or
its properties by which the Seller or its properties may be bound or affected,
including, without limitation, any bulk transfer laws, where such violation
would have a material adverse effect on the Seller’s ability to perform its
obligations under this Agreement or any other Transaction Document to which the
Seller is a party or under the transactions contemplated hereunder or thereunder
or the validity or enforceability of any Timeshare Loans, (3) violate any
judgment, decree, writ, injunction, award, determination or order currently in
effect applicable to the Seller or its properties or by which the Seller or its
properties are bound or affected, where such violation would have a material
adverse effect on the Seller’s ability to perform its obligations under this
Agreement or any other Transaction Document to which the Seller is a party or
under the transactions contemplated hereunder or thereunder or the validity or
enforceability of Timeshare Loans or (4) conflict with, or result in a breach
of, or constitute a default under, any of the provisions of any sale and
servicing agreement, indenture, mortgage, deed of trust, contract or other
instrument to which the Seller is a party or by which it is bound where such
violation would have a material adverse effect on the Seller’s ability to
perform its obligations under this Agreement or any other Transaction Document
to which the Seller is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of Timeshare Loans.

 

 

 

               (vi) Governmental Consent. As of the Closing Date and as of each
Transfer Date, no consent, approval, order or authorization of, and no filing
with or notice to, any court or other Governmental Authority in respect of
Bluegreen is required which has not been obtained in connection with the
authorization, execution, delivery or performance by Bluegreen of this Agreement
or any of the other Transaction Documents to which

7

--------------------------------------------------------------------------------




 

 

 

Bluegreen is a party or under the transactions contemplated hereunder or
thereunder, including, without limitation, the transfer of the Timeshare Loans
and the creation of the security interest of the Issuer therein pursuant to
Section 3 hereof. As of the Closing Date, no consent, approval, order or
authorization of, and no filing with or notice to, any court or other
Governmental Authority in respect of the Seller is required which has not been
obtained in connection with the authorization, execution, delivery or
performance by the Seller of this Agreement or any of the other Transaction
Documents to which the Seller is a party or under the transactions contemplated
hereunder or thereunder, including, without limitation, the transfer of
Timeshare Loans and the creation of the security interest of the Issuer therein
pursuant to Section 3 hereof.

 

 

 

               (vii) Defaults. As of the Closing Date and as of each Transfer
Date, it is not in default under any material agreement, contract, instrument or
indenture to which it is a party or by which it or its properties is or are
bound, or with respect to any order of any court, administrative agency,
arbitrator or governmental body, in each case, which would have a material
adverse effect on the transactions contemplated hereunder or on its business,
operations, financial condition or assets, and no event has occurred which with
notice or lapse of time or both would constitute such a default with respect to
any such agreement, contract, instrument or indenture, or with respect to any
such order of any court, administrative agency, arbitrator or governmental body.
As of the Closing Date, the Seller is not in default under any material
agreement, contract, instrument or indenture to which it is a party or by which
it or its properties is or are bound, or with respect to any order of any court,
administrative agency, arbitrator or governmental body, in each case, which
would have a material adverse effect on the transactions contemplated hereunder,
and no event has occurred which with notice or lapse of time or both would
constitute such a default with respect to any such agreement, contract,
instrument or indenture, or with respect to any such order of any court,
administrative agency, arbitrator or governmental body.

 

 

 

               (viii) Insolvency. As of the Closing Date and as of each Transfer
Date, it is solvent and will not be rendered insolvent by the transfer of any
Timeshare Loans hereunder. On and after the Closing Date, it will not engage in
any business or transaction the result of which would cause the property
remaining with it to constitute an unreasonably small amount of capital. As of
the Closing Date the Seller is solvent and will not be rendered insolvent by the
transfer of any Timeshare Loans hereunder. On and after the Closing Date, the
Seller will not engage in any business or transaction, the result of which would
cause the property remaining with it to constitute an unreasonably small amount
of capital.

 

 

 

               (ix) Pending Litigation or Other Proceedings. Other than as
described in the Private Placement Memorandum and on Schedule 5 attached hereto,
as of the Closing Date, there is no pending or, to its Knowledge, threatened
action, suit, proceeding or investigation before any court, administrative
agency, arbitrator or governmental body against or affecting it which, if
decided adversely, would materially and adversely affect (A) its condition
(financial or otherwise), business or operations, (B) its ability to perform its
obligations under, or the validity or enforceability of, this Agreement or any
other documents or transactions contemplated under this Agreement, (C) any
Timeshare Loan

8

--------------------------------------------------------------------------------




 

 

 

or title of any Obligor to any related Timeshare Property pursuant to the
applicable Owner Beneficiary Agreement or (D) the Issuer’s or any of its
assigns’ ability to foreclose or otherwise enforce the liens of the related
Mortgage Notes and the rights of the Obligors to use and occupy the related
Timeshare Properties pursuant to the applicable Owner Beneficiary Agreement. As
of the Closing Date, there is no pending or, to Bluegreen’s Knowledge,
threatened action, suit, proceeding or investigation before any court,
administrative agency, arbitrator or governmental body against or affecting the
Seller which, if decided adversely, would materially and adversely affect (A)
the Seller’s ability to perform its obligations under, or the validity or
enforceability of, this Agreement or any other documents or transactions
contemplated under this Agreement, (B) any Timeshare Loan or title of any
Obligor to any related Timeshare Property pursuant to the applicable Owner
Beneficiary Agreement or (C) the Issuer’s or any of its assigns’ ability to
foreclose or otherwise enforce the liens of the related Mortgage Notes and the
rights of the Obligors to use and occupy the related Timeshare Properties
pursuant to the applicable Owner Beneficiary Agreement.

 

 

 

               (x) Information. As of the Closing Date and as of each Transfer
Date, no document, certificate or report furnished or required to be furnished
by or on behalf of it or, on behalf of the Seller pursuant to this Agreement,
contains or will contain when furnished any untrue statement of a material fact
or fails or will fail to state a material fact necessary in order to make the
statements contained therein not misleading in light of the circumstances in
which it was made. As of the Closing Date and as of each Transfer Date, as
applicable, there are no facts known to it which, individually or in the
aggregate, materially adversely affect, or which (aside from general economic
trends) may reasonably be expected to materially adversely affect in the future,
its financial condition or assets or business, or which may impair its or the
Seller’s ability to perform its respective obligations under this Agreement,
which have not been disclosed herein or therein or in the certificates and other
documents furnished to the Issuer by or on its or the Seller’s behalf pursuant
hereto or thereto specifically for use in connection with the transactions
contemplated hereby or thereby.

 

 

 

               (xi) Foreign Tax Liability. As of the Closing Date and as of each
Transfer Date, it is not aware of any Obligor under a Timeshare Loan who has
withheld any portion of payments due under such Timeshare Loan because of the
requirements of a foreign taxing authority, and no foreign taxing authority has
contacted it concerning a withholding or other foreign tax liability.

 

 

 

               (xii) Employee Benefit Plan Liability. As of the Closing Date and
as of each Transfer Date, as applicable, (A), neither Bluegreen nor any of its
Commonly Controlled Affiliates has or has incurred any “accumulated funding
deficiency” (as such term is defined under ERISA and the Code), whether or not
waived, with respect to any “Employee Pension Benefit Plan” (as defined below)
that either individually or in the aggregate could Cause a Material Adverse
Effect (as defined below), and, to Bluegreen’s Knowledge, no event has occurred
or circumstance exists that may result in any accumulated funding deficiency of
any such plan that either individually or in the aggregate could Cause a
Material Adverse Effect; (B) neither Bluegreen nor any of its Commonly
Controlled Affiliates has any unpaid “minimum required contribution” (as

9

--------------------------------------------------------------------------------




 

 

 

such term is defined under ERISA and the Code) with respect to any Employee
Pension Benefit Plan, whether or not such unpaid minimum required contribution
is waived, that either individually or in the aggregate could Cause a Material
Adverse Effect, and, to Bluegreen’s Knowledge, no event has occurred or
circumstance exists that may result in any unpaid minimum required contribution
as of the last day of the current plan year of any such plan that either
individually or in the aggregate could Cause a Material Adverse Effect; (C)
Bluegreen and each of its Commonly Controlled Affiliates has no outstanding
liability for any undisputed contribution required under any Bluegreen
Multiemployer Plan (as defined below) that either individually or in the
aggregate could Cause a Material Adverse Effect; and (D) Bluegreen and each of
its Commonly Controlled Affiliates has no outstanding liability for any disputed
contribution required under any Bluegreen Multiemployer Plan that either
individually or in the aggregate could Cause a Material Adverse Effect. As of
the Closing Date and as of each Transfer Date, as applicable, to Bluegreen’s
Knowledge (1) neither Bluegreen nor any of its Commonly Controlled Affiliates
has incurred any Withdrawal Liability (as defined below) that either
individually or in the aggregate could Cause a Material Adverse Effect, and (2)
no event has occurred or circumstance exists that could result in any Withdrawal
Liability that either individually or in the aggregate could Cause a Material
Adverse Effect. As of the Closing Date and as of each Transfer Date, as
applicable, to Bluegreen’s Knowledge, neither Bluegreen nor any of its Commonly
Controlled Affiliates has received notification of the reorganization,
termination, partition, or insolvency of any Multiemployer Plan that could
either individually or in the aggregate Cause a Material Adverse Effect. For
purposes of this subsection (a)(xii), “Cause a Material Adverse Effect” means
reasonably be expected to result in a material adverse effect on Bluegreen or
any of its Commonly Controlled Affiliates; “Commonly Controlled Affiliates”
means those direct or indirect affiliates of Bluegreen that would be considered
a single employer with Bluegreen under Section 414(b), (c), (m), or (o) of the
Code; “Employee Pension Benefit Plan” means an employee pension benefit plan as
such term is defined in Section 3(2) of ERISA that is sponsored, maintained or
contributed to by Bluegreen or any of its Commonly Controlled Affiliates (other
than a Bluegreen Multiemployer Plan); “Multiemployer Plan” means a multiemployer
plan as such term is defined in Section 3(37) of ERISA; “Bluegreen Multiemployer
Plan” means a Multiemployer Plan to which Bluegreen or any of its Commonly
Controlled Affiliates contributes or in which Bluegreen or any of its Commonly
Controlled Affiliates participates; and “Withdrawal Liability” means liability
as determined under ERISA for the complete or partial withdrawal of Bluegreen or
any of its Commonly Controlled Affiliates from a Multiemployer Plan.

 

 

 

               (xiii) Taxes. Other than as described in the Private Placement
Memorandum and on Schedule 5 hereto, as of the Closing Date, it (A) has filed
all tax returns (federal, state and local) which it reasonably believes are
required to be filed and has paid or made adequate provision in its GAAP
financial statements for the payment of all taxes, assessments and other
governmental charges due from it or is contesting any such tax, assessment or
other governmental charge in good faith through appropriate proceedings or
except where the failure to file or pay will not have a material adverse effect
on the rights and interests of the Issuer, (B) knows of no basis for any
material additional tax assessment for any fiscal year for which adequate
reserves in its GAAP financial

10

--------------------------------------------------------------------------------




 

 

 

 

statements have not been established and (C) intends to pay all such taxes,
assessments and governmental charges, if any, when due. The Seller has filed, as
of the Closing Date all applicable tax returns which it reasonably believes are
required to be filed.

 

 

 

 

               (xiv) Place of Business. As of the Closing Date and as of each
Transfer Date, the principal place of business and chief executive office where
Bluegreen keeps its records concerning the Timeshare Loans will be 4960
Conference Way North, Suite 100, Boca Raton, Florida 33431 (or such other place
specified by Bluegreen by written notice to the Issuer and the Indenture
Trustee). As of the Closing Date and as of each Transfer Date, Bluegreen is a
corporation formed under the laws of the Commonwealth of Massachusetts. As of
the Closing Date and as of each Transfer Date, the Seller keeps its records
concerning the Timeshare Loans with U.S. Bank National Association, as
custodian, pursuant to that certain custodial agreement, dated as of August 1,
2010, as amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof, by and among the Seller, U.S. Bank National
Association and the other parties named therein. As of the Closing Date, the
Seller is a statutory trust formed under the laws of the State of Delaware.

 

 

 

 

               (xv) Securities Laws. As of the Closing Date (with respect to
Bluegreen and the Seller) and as of each Transfer Date (with respect to
Bluegreen), neither it nor the Seller is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. As of the Closing Date, no portion of the
Timeshare Loan Acquisition Price for each of the Initial Timeshare Loans will be
used by it or the Seller to acquire any security in any transaction which is
subject to Section 13 or Section 14 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

               (xvi) Bluegreen Vacation Club. As of the Closing Date and as of
each Transfer Date, with respect to the Club Loans:

 

 

 

 

 

          (A) The Club Trust Agreement, of which a true and correct copy is
attached hereto as Exhibit B is in full force and effect and a certified copy of
the Club Trust Agreement has been delivered to the Indenture Trustee together
with all amendments and supplements in respect thereof;

 

 

 

 

 

          (B) The arrangement of contractual rights and obligations (duly
established in accordance with the Club Trust Agreement under the laws of the
State of Florida) was established for the purpose of holding and preserving
certain property for the benefit of the Beneficiaries referred to in the Club
Trust Agreement. The Club Trustee has all necessary trust and other
authorizations and powers required to carry out its obligations under the Club
Trust Agreement in the State of Florida and in all other states in which it
holds Resort Interests. The Club is not a corporation or business trust under
the laws of the State of Florida. The Club is not taxable as an association,
corporation or business trust under federal law or the laws of the State of
Florida;

11

--------------------------------------------------------------------------------




 

 

 

 

 

               (C) The Club Trustee is a corporation duly formed, validly
existing and in good standing under the laws of the State of Florida. As of the
Closing Date, the Club Trustee is qualified to do business as a foreign
corporation and is in good standing under the laws of the state of Tennessee. As
of each Transfer Date, the Club Trustee will be duly qualified to do business as
a foreign corporation and will be in good standing under the laws of each
jurisdiction it is required by law to be. The Club Trustee is not an affiliate
of the Servicer for purposes of Chapter 721, Florida Statutes and is in
compliance with the requirements of such Chapter 721 requiring that it be
independent of the Servicer;

 

 

 

 

 

               (D) The Club Trustee has all necessary corporate power to execute
and deliver, and has all necessary corporate power to perform its obligations
under this Agreement, the other Transaction Documents to which it is a party,
the Club Trust Agreement and the Club Management Agreement. The Club Trustee
possesses all requisite franchises, operating rights, licenses, permits,
consents, authorizations, exemptions and orders as are necessary to discharge
its obligations under the Club Trust Agreement;

 

 

 

 

 

               (E) The Club Trustee holds all right, title and interest in and
to all of the Timeshare Properties related to the Club Loans solely for the
benefit of the Beneficiaries referred to in, and subject in each case to the
provisions of, the Club Trust Agreement and the other documents and agreements
related thereto. Except with respect to the Mortgages (or a pledge of the Co-op
Shares in connection with Aruba Club Loans), the Club Trustee has permitted none
of such Timeshare Properties to be made subject to any lien or encumbrance
during the time it has been a part of the trust estate under the Club Trust
Agreement;

 

 

 

 

 

               (F) There are no actions, suits, proceedings, orders or
injunctions pending against the Club or the Club Trustee, at law or in equity,
or before or by any governmental authority which, if adversely determined, could
reasonably be expected to have a material adverse effect on the Trust Estate or
the Club Trustee’s ability to perform its obligations under the Transaction
Documents;

 

 

 

 

 

               (G) Neither the Club nor the Club Trustee has incurred any
indebtedness for borrowed money (directly, by guarantee, or otherwise);

 

 

 

 

 

               (H) All ad valorem taxes and other taxes and assessments against
the Club and/or its trust estate have been paid when due and neither the
Servicer nor, to Bluegreen’s Knowledge, the Club Trustee knows of any basis for
any additional taxes or assessments against any such property. The Club has
filed all required tax returns and has paid all taxes shown to be due and
payable on such returns, including all taxes in respect of sales of Owner
Beneficiary Rights (as defined in the Club Trust Agreement) and Vacation Points,
if any;

 

 

 

 

 

               (I) The Club and the Club Trustee are in compliance in all
material respects with all applicable laws, statutes, rules and governmental
regulations applicable to it and in compliance with each material instrument,
agreement or

12

--------------------------------------------------------------------------------




 

 

 

 

 

document to which it is a party or by which it is bound, including, without
limitation, the Club Trust Agreement;

 

 

 

 

 

               (J) Except as expressly permitted in the Club Trust Agreement,
the Club has maintained the One-to-One Beneficiary to Accommodation Ratio (as
such terms are defined in the Club Trust Agreement);

 

 

 

 

 

               (K) Bluegreen Vacation Club, Inc. is a not-for-profit corporation
duly formed, validly existing and in good standing under the laws of the State
of Florida;

 

 

 

 

 

               (L) Upon purchase of the Club Loans and related Trust Estate
hereunder, the Issuer is an “Interest Holder Beneficiary” under the Club Trust
Agreement and each of the Club Loans constitutes “Lien Debt”, “Purchase Money
Lien Debt” and “Owner Beneficiary Obligations” under the Club Trust Agreement;
and

 

 

 

 

 

               (M) Except as disclosed to the Indenture Trustee in writing or
noted in the Custodian’s Certification, each Mortgage associated with a Deeded
Club Loan and granted by the Club Trustee or the Obligor on the related Deeded
Club Loan, as applicable, has been duly executed, delivered and recorded by or
pursuant to the instructions of the Club Trustee under the Club Trust Agreement
and such Mortgage is valid and binding and effective to create the lien and
security interests in favor of the Indenture Trustee (upon assignment thereof to
the Indenture Trustee). Each of such Mortgages was granted in connection with
the financing of a sale of a Resort Interest.

 

 

 

 

               (xvii) As of the Closing Date, Bluegreen is the Warehouse
Servicer and has been servicing the Warehouse Timeshare Loans in accordance with
the Servicing Standard and the applicable provisions of the Warehouse Indenture
and it has not taken or failed to take any action to cause a breach of the
representations and warranties set forth in Sections 12.2 of the Warehouse
Indenture.

                    (b) Bluegreen hereby makes the representations and
warranties relating to the Timeshare Loans contained in Schedule I hereto for
the benefit of the Issuer and the Indenture Trustee for the benefit of the
Noteholders as of the Closing Date (only with respect to the Initial Timeshare
Loans) and each Transfer Date (only with respect to each Qualified Substitute
Timeshare Loan transferred on such Transfer Date), as applicable.

                    (c) It is understood and agreed that the representations and
warranties set forth in this Section 5 shall survive the (i) sale of each
Timeshare Loan to the Issuer and (ii) any assignment of such Timeshare Loans by
the Issuer and shall continue so long as any such Timeshare Loans shall remain
outstanding or until such time as such Timeshare Loans are repurchased,
purchased or a Qualified Substitute Timeshare Loan is provided pursuant to
Section 6 hereof. Each of the Seller and Bluegreen acknowledges that it has been
advised that the Issuer intends to collaterally assign all of its right, title
and interest in and to each Timeshare Loan and its rights and remedies under
this Agreement to the Indenture Trustee. The Seller and Bluegreen

13

--------------------------------------------------------------------------------



jointly agree that, upon any such collateral assignment, the Issuer and any of
its assignees may enforce directly, without joinder of the Issuer (but subject
to any defense that Bluegreen may have under this Agreement) all rights and
remedies hereunder.

                    (d) With respect to any representations and warranties
contained in Section 5 (including, without limitation, those contained in
Schedule I) which are made to Bluegreen’s Knowledge, if it is discovered that
any representation and warranty is inaccurate and such inaccuracy materially and
adversely affects the value of a Timeshare Loan or the interests of the Issuer
or any subsequent assignee thereof, then notwithstanding such lack of Knowledge
of the accuracy of such representation and warranty at the time such
representation or warranty was made (without regard to any Knowledge
qualifiers), such inaccuracy shall be deemed a breach of such representation or
warranty for purposes of the repurchase or substitution obligations described in
Sections 6(a)(i) or (ii) hereof.

                    SECTION 6. Repurchases and Substitutions.

                    (a) Mandatory Repurchases and Substitutions for Breaches of
Representations and Warranties. Upon the receipt of notice by Bluegreen from the
Issuer or the Indenture Trustee of a breach of any of the representations and
warranties in Section 5 hereof (on the date on which such representation or
warranty was made) which materially and adversely affects the value of a
Timeshare Loan or the interests of the Issuer or any subsequent assignee of the
Issuer (including the Indenture Trustee on behalf of the Noteholders) therein,
Bluegreen shall within 60 days of receipt of such notice, cure in all material
respects the circumstance or condition which has caused such representation or
warranty to be incorrect or either (i) repurchase the Issuer’s interest in such
Defective Timeshare Loan from the Issuer at the Repurchase Price or (ii) provide
one or more Qualified Substitute Timeshare Loans and pay the related
Substitution Shortfall Amounts, if any. Bluegreen and the Seller acknowledge
that the Issuer shall pledge such Timeshare Loans and rights to the Indenture
Trustee for the benefit of the Noteholders. Bluegreen and the Seller further
acknowledge that the Indenture Trustee will be appointed attorney in fact under
the Indenture and may enforce Bluegreen’s repurchase or substitution obligations
if Bluegreen has not complied with its repurchase and substitution obligations
under this Agreement within the aforementioned 60 day period.

                    (b) Payment of Repurchase Prices and Substitution Shortfall
Amounts. Bluegreen hereby agrees to remit or cause to be remitted all amounts in
respect of Repurchase Prices and Substitution Shortfall Amounts payable during
the related Due Period in immediately available funds to the Indenture Trustee
to be deposited in the Collection Account on the Business Day immediately
preceding the related Payment Date for such Due Period in accordance with the
provisions of the Indenture. In the event that more than one Timeshare Loan is
replaced pursuant to Section 6(a) hereof on any Transfer Date, the Substitution
Shortfall Amounts and the Loan Balances of Qualified Substitute Timeshare Loans
shall be calculated on an aggregate basis for all substitutions made on such
Transfer Date.

                    (c) Schedule of Timeshare Loans. Bluegreen hereby agrees, on
each date on which a Timeshare Loan has been repurchased or substituted, to
provide or cause to be provided to the Issuer and the Indenture Trustee with an
electronic supplement to Schedule III hereto and

14

--------------------------------------------------------------------------------



the Schedule of Timeshare Loans reflecting the removal and/or substitution of
Timeshare Loans and subjecting any Qualified Substitute Timeshare Loans to the
provisions of this Agreement.

                    (d) Qualified Substitute Timeshare Loans. Pursuant to
Section 6(e) hereof, on the related Transfer Date, Bluegreen hereby agrees to
deliver or to cause the delivery of the Timeshare Loan Files relating to the
Qualified Substitute Timeshare Loans to the Indenture Trustee or to the
Custodian, at the direction of the Indenture Trustee, in accordance with the
provisions of the Indenture and the Custodial Agreement. As of such related
Transfer Date, Bluegreen does hereby transfer, assign, sell and grant to the
Issuer, without recourse (except as provided in Section 6 and Section 8 hereof),
any and all of Bluegreen’s right, title and interest in and to (i) each
Qualified Substitute Timeshare Loan conveyed to the Issuer on such Transfer
Date, (ii) the Receivables in respect of the Qualified Substitute Timeshare
Loans due after the related Cut-Off Date, (iii) the related Timeshare Loan
Documents (excluding any rights as developer or declarant under the Timeshare
Declaration, the Timeshare Program Consumer Documents or the Timeshare Program
Governing Documents), (iv) all Related Security in respect of such Qualified
Substitute Timeshare Loans, and (v) all income, payments, proceeds and other
benefits and rights related to any of the foregoing. Upon such sale, the
ownership of each Qualified Substitute Timeshare Loan and all collections
allocable to principal and interest thereon after the related Cut-Off Date and
all other property interests or rights conveyed pursuant to and referenced in
this Section 6(d) shall immediately vest in the Issuer, its successors and
assigns. Bluegreen shall not take any action inconsistent with such ownership
nor claim any ownership interest in any Qualified Substitute Timeshare Loan for
any purpose whatsoever other than consolidated federal and state income tax
reporting. Bluegreen agrees that such Qualified Substitute Timeshare Loans shall
be subject to the provisions of this Agreement and shall thereafter be deemed a
“Timeshare Loan” for the purposes of this Agreement.

                    (e) Officer’s Certificate for Qualified Substitute Timeshare
Loans. Bluegreen shall, on each related Transfer Date, certify in writing to the
Issuer and the Indenture Trustee that each new Timeshare Loan meets all the
criteria of the definition of “Qualified Substitute Timeshare Loan” and that (i)
the Timeshare Loan Files for such Qualified Substitute Timeshare Loans have been
delivered to the Custodian or shall be delivered within five Business Days of
the applicable Transfer Date, and (ii) the Timeshare Loan Servicing Files for
such Qualified Substitute Timeshare Loans have been delivered to the Servicer.

                    (f) Release. In connection with any repurchase or
substitution of one or more Timeshare Loans contemplated by this Section 6, upon
satisfaction of the conditions contained in this Section 6, the Issuer and the
Indenture Trustee shall execute and deliver or shall cause the execution and
delivery of such releases and instruments of transfer or assignment presented to
it by Bluegreen, in each case, without recourse, as shall be necessary to vest
in Bluegreen or its designee the legal and beneficial ownership of such
Timeshare Loans; provided, however, that with respect to any release of a
Timeshare Loan that is substituted for by one or more Qualified Substitute
Timeshare Loans, the Issuer and the Indenture Trustee shall not execute and
deliver or cause the execution and delivery of such releases and instruments of
transfer or assignment until the Indenture Trustee and the Servicer receive a
Custodian’s Certification for such Qualified Substitute Timeshare Loan. The
Issuer and the Indenture Trustee shall cause the Custodian to release the
related Timeshare Loan Files to Bluegreen or its designee and the Servicer to
release the related Timeshare Loan Servicing Files to Bluegreen or its designee;
provided, however, that

15

--------------------------------------------------------------------------------



with respect to any Timeshare Loan File or Timeshare Loan Servicing File related
to a Timeshare Loan that has been substituted by a Qualified Substitute
Timeshare Loan, the Issuer and the Indenture Trustee shall not cause the
Custodian and the Servicer to release the related Timeshare Loan File and the
Timeshare Loan Servicing File, respectively, until the Indenture Trustee and the
Servicer receive a Custodian’s Certification for such Qualified Substitute
Timeshare Loan.

                    (g) Sole Remedy. It is understood and agreed that the
obligations of Bluegreen contained in Section 6(a) hereof to cure a breach, or
to repurchase or substitute related Defective Timeshare Loans and the obligation
of Bluegreen to indemnify pursuant to Section 8 hereof shall constitute the sole
remedies available to the Issuer or its subsequent assignees for the breaches of
any representation or warranty contained in Section 5 hereof , and such remedies
are not intended to and do not constitute “credit recourse” to Bluegreen.

                    SECTION 7. Additional Covenants of Bluegreen and the Seller.

 

 

 

                    (a) Bluegreen hereby covenants and agrees with the Issuer as
follows:

 

 

 

 

               (i) It shall comply with all laws, rules, regulations and orders
applicable to it and its business and properties except where the failure to
comply will not have a material adverse effect on its business or its ability to
perform its obligations under this Agreement or any other Transaction Document
to which it is a party or under the transactions contemplated hereunder or
thereunder or the validity or enforceability of the Timeshare Loans.

 

 

 

 

               (ii) It shall preserve and maintain its existence (corporate or
otherwise), rights, franchises and privileges in the jurisdiction of its
organization and except where the failure to so preserve and maintain will not
have a material adverse effect on its business or its ability to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder or the
validity or enforceability of the Timeshare Loans.

 

 

 

 

               (iii) On the Closing Date and each Transfer Date, as applicable,
it shall indicate in its and its Affiliates’ computer files and other records
that each Timeshare Loan has been sold to the Issuer.

 

 

 

 

               (iv) It shall respond to any inquiries with respect to ownership
of a Timeshare Loan by stating that such Timeshare Loan has been sold to the
Issuer and that the Issuer is the owner of such Timeshare Loan.

 

 

 

 

               (v) On or prior to the Closing Date, it shall file or cause to be
filed, at Bluegreen’s expense, financing statements in favor of the Issuer and,
if applicable, the Indenture Trustee on behalf of the Noteholders, with respect
to the Timeshare Loans, in the form and manner reasonably requested by the
Issuer or its assigns. It shall deliver or cause the Seller to deliver
file-stamped copies of such financing statements to the Issuer and the Indenture
Trustee on behalf of the Noteholders.

16

--------------------------------------------------------------------------------




 

 

 

               (vi) It agrees from time to time to, or cause the Seller to, at
Bluegreen’s expense, promptly execute and deliver all further instruments and
documents, and to take all further actions, that may be necessary, or that the
Issuer or the Indenture Trustee may reasonably request, to perfect, protect or
more fully evidence the sale of the Timeshare Loans to the Issuer, or to enable
the Issuer to exercise and enforce its rights and remedies hereunder or under
any Timeshare Loan including, but not limited to, powers of attorney, UCC
financing statements and assignments of mortgage. Bluegreen hereby appoints the
Issuer and the Indenture Trustee as attorneys in fact, which appointment is
coupled with an interest and is therefore irrevocable, to act on behalf and in
the name of Bluegreen under this Section 7(a)(vi).

 

 

 

               (vii) On the Closing Date, Bluegreen does not have any
tradenames, fictitious names, assumed names or “doing business as” names other
than “Bluegreen Patten Corporation” in North Carolina, “Bluegreen Corporation of
Massachusetts” in Louisiana and “BXG California, Inc.” in California. After the
Closing Date, any change in the legal name of Bluegreen or the use by it of any
tradename, fictitious name, assumed name or “doing business as” name other than
the foregoing shall be promptly (but no later than ten Business Days) disclosed
to the Issuer and the Indenture Trustee in writing.

 

 

 

               (viii) Upon the discovery or receipt of notice by a Responsible
Officer of Bluegreen of a breach of any of its representations or warranties and
covenants contained herein, Bluegreen shall promptly disclose to the Issuer and
the Indenture Trustee, in reasonable detail, the nature of such breach.

 

 

 

               (ix) Except to the extent of any payments received with respect
to a Credit Card Timeshare Loan, in the event that Bluegreen shall receive any
payments in respect of a Timeshare Loan after the Closing Date or a Transfer
Date, as applicable, it shall, within two Business Days of receipt, transfer or
cause to be transferred, such payments to the Lockbox Account. Payments received
by Bluegreen with respect to Credit Card Timeshare Loans, without regard to any
discount fees, shall be transferred to the Lockbox Account within five Business
Days.

 

 

 

               (x) Bluegreen will keep its principal place of business and chief
executive office and the office where it keeps its records concerning the
Timeshare Loans at the address of Bluegreen listed herein and shall notify the
parties hereto of any change to the same at least 30 days prior thereto.

 

 

 

               (xi) In the event that Bluegreen, the Seller or the Issuer or any
assignee of the Issuer receives actual notice of any transfer taxes arising out
of the transfer, assignment and conveyance of a Timeshare Loan to the Issuer, on
written demand by the Issuer, or upon Bluegreen or the Seller otherwise being
given notice thereof, Bluegreen shall cause the Seller to pay, and otherwise
indemnify and hold the Issuer, or any subsequent assignee harmless, on an
after-tax basis, from and against any and all such transfer taxes.

 

 

 

               (b) The Seller hereby covenants and agrees with the Issuer as
follows:

17

--------------------------------------------------------------------------------




 

 

 

               (i) The Seller authorizes the Issuer, and the Indenture Trustee
to file continuation statements, and amendments thereto, relating to the
Timeshare Loans and all payments made with regard to the related Timeshare Loans
without the signature of the Seller where permitted by law. A photocopy or other
reproduction of this Agreement shall be sufficient as a financing statement
where permitted by law. The Issuer confirms that it is not its present intention
to file a photocopy or other reproduction of this Agreement as a financing
statement, but reserves the right to do so if, in its good faith determination,
there is at such time no reasonable alternative remaining to it.

 

 

 

               (ii) It shall comply with all applicable laws, rules, regulations
and orders applicable to it and its business and properties except where the
failure to comply will not have a material adverse effect on its business or its
ability to perform its obligations under this Agreement or any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of the Timeshare Loans.

 

 

 

               (iii) So long as the Warehouse Notes are outstanding, it shall
preserve and maintain for itself its existence (corporate or otherwise), rights,
franchises and privileges in the jurisdiction of its organization and except
where the failure to so preserve and maintain will not have a material adverse
effect on its business or its ability to perform its obligations under this
Agreement or any other Transaction Document to which it is a party or under the
transactions contemplated hereunder or thereunder or the validity or
enforceability of the Timeshare Loans.

 

 

 

               (iv) Any change in the legal name of the Seller and any use by it
of any tradename, fictitious name, assumed name or “doing business as” name
occurring after the Closing Date shall be promptly, within 10 Business Days,
disclosed to the Issuer and the Indenture Trustee in writing.

 

 

 

               (v) On the Closing Date, it shall indicate in computer files and
other records to indicate that each Initial Timeshare Loan has been sold to the
Issuer.

 

 

 

               (vi) It shall respond to any inquiries with respect to ownership
of an Initial Timeshare Loan by stating that such Timeshare Loan has been sold
to the Issuer and that the Issuer is the owner of such Timeshare Loan.

 

 

 

               (vii) Except to the extent of any payments received with respect
to a Credit Card Timeshare Loan, in the event that the Seller shall receive any
payments in respect of a Timeshare Loan after the Closing Date, it shall, within
two Business Days of receipt, transfer or cause to be transferred, such payments
to the Lockbox Account. Payments received by the Seller with respect to Credit
Card Timeshare Loans, without regard to any discount fees, shall be transferred
to the Lockbox Account within five Business Days.

 

 

 

               (viii) It agrees and authorizes the filing, at Bluegreen’s
expense, of the financing statements specified in Section 7(a)(v) and (vi)
hereof in favor of the Issuer and the Indenture Trustee on behalf of the
Noteholders, with respect to the Timeshare Loans.

18

--------------------------------------------------------------------------------




 

 

 

               (ix) It agrees from time to time to, at Bluegreen’s expense,
promptly execute and deliver all further instruments and documents, and to take
all further actions, that may be necessary, or that the Issuer or the Indenture
Trustee may reasonably request, to perfect, protect or more fully evidence the
sale of the Timeshare Loans, or to enable the Issuer or the Indenture Trustee to
exercise and enforce its rights and remedies hereunder or under any Timeshare
Loan including, but not limited to, powers of attorney, UCC financing statements
and assignments of mortgage. The Seller hereby appoints Bluegreen, the Issuer
and the Indenture Trustee as attorneys-in-fact, which appointment is coupled
with an interest and is therefore irrevocable, to act on behalf and in the name
of the Seller under this Section 7(b)(ix).

                    SECTION 8. Indemnification.

                    (a) Bluegreen hereby agrees to indemnify the Issuer, the
Indenture Trustee, the Noteholders and the Placement Agent (collectively, the
“Indemnified Parties”) against any and all claims, losses, liabilities,
(including reasonable legal fees and related costs) that the Issuer, the
Indenture Trustee, the Noteholders or the Placement Agent may sustain directly
related to any breach of the representations and warranties of Bluegreen under
Section 5 hereof (the “Indemnified Amounts”) excluding, however (i) Indemnified
Amounts to the extent resulting from the gross negligence or willful misconduct
on the part of such Indemnified Party; (ii) any recourse for any uncollectible
Timeshare Loan not related to a breach of representation or warranty; (iii)
recourse to Bluegreen for a related Defective Timeshare Loan so long as the same
is cured, substituted or repurchased pursuant to Section 6 hereof; (iv) income,
franchise or similar taxes by such Indemnified Party arising out of or as a
result of this Agreement or the transfer of the Timeshare Loans; (v) Indemnified
Amounts attributable to any violation by an Indemnified Party of any Requirement
of Law related to an Indemnified Party; or (vi) the operation or administration
of the Indemnified Party generally and not related to the enforcement of this
Agreement. The parties hereto shall (A) promptly notify the other parties
hereto, the Issuer and the Indenture Trustee if a claim is made by a third party
with respect to this Agreement or the Timeshare Loans, and relating to (1) the
failure by Bluegreen to perform its duties in accordance with the terms of this
Agreement or (2) a breach of Bluegreen’s representations, covenants and
warranties contained in this Agreement, (B) assume (with the consent of the
Issuer, the Indenture Trustee, the Noteholders or the Placement Agent, as
applicable, which consent shall not be unreasonably withheld) the defense of any
such claim and (C) pay all expenses in connection therewith, including
reasonable legal counsel fees and promptly pay, discharge and satisfy any
judgment, order or decree which may be entered against it or the Issuer, the
Indenture Trustee, the Noteholders or the Placement Agent in respect of such
claim. If Bluegreen shall have made any indemnity payment pursuant to this
Section 8 and the recipient thereafter collects from another Person any amount
relating to the matters covered by the foregoing indemnity, the recipient shall
promptly repay such amount to Bluegreen.

                    (b) The obligations of Bluegreen under this Section 8 to
indemnify the Issuer, the Indenture Trustee, the Noteholders and the Placement
Agent shall survive the termination of this Agreement and continue until the
Notes are paid in full or otherwise released or discharged.

                    SECTION 9. No Proceedings. Each of the Seller and Bluegreen
hereby agrees that it will not, directly or indirectly, institute, or cause to
be instituted, or join any Person in

19

--------------------------------------------------------------------------------



instituting, against the Issuer or any Association, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or state bankruptcy or similar law so long as
there shall not have elapsed one year plus one day since the latest maturing
Notes issued by the Issuer.

                    SECTION 10. Notices, Etc. All notices and other
communications provided for hereunder shall, unless otherwise stated herein, be
in writing and mailed or telecommunicated, or delivered as to each party hereto,
at its address set forth below or at such other address as shall be designated
by such party in a written notice to the other parties hereto. All such notices
and communications shall not be effective until received by the party to whom
such notice or communication is addressed.

 

 

 

Seller

 

 

 

BXG Timeshare Trust I

 

c/o Wilmington Trust Company

 

Rodney Square North

 

1100 North Market Street

 

Wilmington, Delaware 19890-0001

 

Attention: Corporate Trust Administration

 

Fax: (302) 651-8882

 

 

 

Issuer

 

 

 

BXG Legacy 2010 LLC

 

4950 Communication Avenue, Suite 900

 

Boca Raton, Florida 33431

 

Attention: Allan J. Herz, President and Assistant Treasurer

 

Fax: (561) 443-8743

20

--------------------------------------------------------------------------------




 

 

 

Bluegreen

 

 

 

Bluegreen Corporation

 

4960 Conference Way North, Suite 100

 

Boca Raton, Florida 33431

 

Attention: Anthony M. Puleo, Senior Vice President, CFO and Treasurer

 

Fax: (561) 912-8123

 

 

 

Indenture Trustee

 

 

 

U.S. Bank National Association

 

60 Livingston Avenue

 

EP-MN-WS3D

 

St. Paul, Minnesota 55107

 

Attention: Structured Finance/BXG Legacy 2010

 

Fax: (651) 495-8090

 

Telephone Number: (651) 495-3880

                    SECTION 11. No Waiver; Remedies. No failure on the part of
Bluegreen, the Seller, the Issuer or any assignee thereof to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any other remedies provided
by law.

                    SECTION 12. Binding Effect; Assignability. This Agreement
shall be binding upon and inure to the benefit of the Issuer and its respective
successors and assigns. Any assignee of the Issuer shall be an express third
party beneficiary of this Agreement, entitled to directly enforce this
Agreement. Neither the Seller nor Bluegreen may assign any of their rights and
obligations hereunder or any interest herein without the prior written consent
of the Issuer and any assignee thereof. The Issuer may, and intends to pledge
all of its rights hereunder to the Indenture Trustee and each of the Seller and
Bluegreen consents to any such pledge. This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms, and shall remain in full force and effect until its termination (or,
in the case of the Seller, so long as the Warehouse Notes are outstanding)
provided, however, that the rights and remedies with respect to any breach of
any representation and warranty made by Bluegreen pursuant to Section 5 hereof,
and the repurchase or substitution and indemnification obligations shall be
continuing and shall survive any termination of this Agreement, but such rights
and remedies may be enforced only by the Issuer and the Indenture Trustee.

                    SECTION 13. Amendments; Consents and Waivers. No
modification, amendment or waiver of, or with respect to, any provision of this
Agreement, and all other agreements, instruments and documents delivered
thereto, nor consent to any departure by the Seller or Bluegreen from any of the
terms or conditions thereof shall be effective unless it shall be in writing and
signed by each of the parties hereto, the written consent of the Indenture
Trustee on behalf of the Noteholders is given. The Seller and Bluegreen shall
provide the Indenture Trustee with such proposed modifications, amendments or
waivers. Any waiver or

21

--------------------------------------------------------------------------------



consent shall be effective only in the specific instance and for the purpose for
which given. No consent to or demand by the Seller or Bluegreen in any case
shall, in itself, entitle it to any other consent or further notice or demand in
similar or other circumstances. Each of the Seller and Bluegreen acknowledges
that in connection with the intended assignment by the Issuer of all of its
right, title and interest in and to each Timeshare Loan to the Indenture Trustee
on behalf of the Noteholders, the Issuer intends to issue the Notes, the
proceeds of which will be used by the Issuer to purchase the Timeshare Loans
from the Seller under the terms hereof.

                    SECTION 14. Severability. In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation, shall not in any
way be affected or impaired thereby in any other jurisdiction. Without limiting
the generality of the foregoing, in the event that a Governmental Authority
determines that the Issuer may not purchase or acquire Timeshare Loans, the
transactions evidenced hereby shall constitute a loan and not a purchase and
sale, notwithstanding the otherwise applicable intent of the parties hereto, and
the Seller shall be deemed to have granted to the Issuer as of the date hereof,
a first priority perfected security interest in all of the Issuer’s right, title
and interest in, to and under such Timeshare Loans and the related property as
described in Section 2 hereof.

                    SECTION 15. GOVERNING LAW; CONSENT TO JURISDICTION.

 

 

 

               (A) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.

 

 

 

               (B) THE PARTIES TO THIS AGREEMENT HEREBY SUBMIT TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY AND
EACH PARTY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS
THAT ALL SUCH SERVICE OF PROCESS BE MADE BY REGISTERED MAIL DIRECTED TO ITS
ADDRESS SET FORTH IN SECTION 10 HEREOF AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED FIVE DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE U.S. MAILS,
POSTAGE PREPAID. THE PARTIES HERETO EACH WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER AND
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION 15 SHALL AFFECT THE RIGHT OF
THE PARTIES TO THIS AGREEMENT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY OF THEM TO BRING ANY ACTION OR
PROCEEDING IN THE COURTS OF ANY OTHER JURISDICTION.

22

--------------------------------------------------------------------------------



                    SECTION 16. WAIVERS OF JURY TRIAL. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR ANY OTHER
DOCUMENT OR INSTRUMENT RELATED HERETO AND FOR ANY COUNTERCLAIM THEREIN.

                    SECTION 17. Third Party Beneficiary. The Indenture Trustee
is an express third party beneficiary to this Agreement and is entitled to
enforce all the rights and benefits accruing to the Issuer hereunder, including,
without limitation, the rights of the Issuer under Section 6 and Section 8 of
this Agreement.

                    SECTION 18. Heading. The headings herein are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

                    SECTION 19. Execution in Counterparts. This Agreement may be
executed by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and both of which when taken together
shall constitute one and the same agreement.

23

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the parties have caused this Agreement
to be executed by their respective officers thereunto duly authorized, as of the
date first above written.

 

 

 

 

 

 

BXG LEGACY 2010 LLC, as Issuer

 

 

 

 

 

 

By: 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Allan J. Herz

 

 

 

Title: President and Assistant Treasurer

 

 

 

 

 

 

BXG TIMESHARE TRUST I

 

 

 

 

 

 

By: 

Wilmington Trust Company,

 

 

as Owner Trustee

 

 

 

 

 

By: 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

BLUEGREEN CORPORATION

 

 

 

 

 

 

By: 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Anthony M. Puleo

 

 

 

Title: Senior Vice President, CFO and Treasurer

 

 

 

 

 

Agreed and acknowledged as to
the last paragraph of Section 3
herein only:

 

 

 

BLUEGREEN VACATION CLUB TRUST

 

 

 

By: Vacation Trust, Inc., Individually and as Club Trustee


 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 

 

 

 

[Signature Page to the Sale Agreement]

24

--------------------------------------------------------------------------------



Schedule I

Representations and Warranties of Bluegreen Regarding the Timeshare Loans

          With respect to each Timeshare Loan, as of the Closing Date or the
related Transfer Date, as applicable:

 

 

(a)

other than certain 50/50 Loans, payments due under such Timeshare Loan are
fully-amortizing and payable in level monthly installments;

 

 

(b)

the payment obligations under such Timeshare Loan bear a fixed rate of interest;

 

 

(c)

the Obligor thereunder has made a down payment by cash, check or credit card of
at least 10% of the actual purchase price (including closing costs) of the
related Timeshare Property (which cash down payment may, (i) in the case of
Upgrade Club Loans, be represented in whole or in part by the down payment made
and principal payments paid in respect of the related Original Club Loan and
(ii) in the case of a Sampler Converted Loan, be represented in whole or in part
by the principal payments and down payment made on the related Sampler Loan
since its date of origination) and no part of such payment has been made or
loaned to the Obligor by Bluegreen, the Seller or an Affiliate thereof;

 

 

(d)

such Timeshare Loan is not a Defaulted Timeshare Loan and as of the related
Cut-Off Date, no principal or interest due with respect to such Timeshare Loan
is more than 60 days delinquent;

 

 

(e)

the Obligor related to such Timeshare Loan is not an Affiliate of Bluegreen or
any Subsidiary; provided, that solely for the purposes of this representation, a
relative of an employee and employees of Bluegreen or any Subsidiary (or any of
its Affiliates) shall not be deemed to be an “Affiliate”;

 

 

(f)

immediately prior to the conveyance of such Timeshare Loan to the Issuer, the
Seller will own full legal and equitable title to such Timeshare Loan, and the
Timeshare Loan (and the related Timeshare Property) is free and clear of adverse
claims, liens and encumbrances and is not subject to claims of rescission,
invalidity, unenforceability, illegality, defense, offset, abatement,
diminution, recoupment, counterclaim or participation or ownership interest in
favor of any other Person;

 

 

(g)

such Timeshare Loan (other than an Aruba Club Loan) is secured directly by a
first priority Mortgage on the related purchased Timeshare Property;

 

 

(h)

with respect to each Deeded Club Loan, such Timeshare Property mortgaged by or
at the direction of the related Obligor constitutes a fractional fee simple
timeshare interest in real property at the related Resort or an undivided
interest in a Resort (or a phase thereof) associated with a Unit that entitles
the holder of the interest to the use of a specific property for a specified
number of days each year or every other year, subject to the rules of the
Bluegreen Vacation Club; the related Mortgage has been delivered for filing and

I-1

--------------------------------------------------------------------------------




 

 

 

recordation with all appropriate governmental authorities in all jurisdictions
in which such Mortgage is required to be filed and recorded to create a valid,
binding and enforceable first Lien on the related Timeshare Property and such
Mortgage creates a valid, binding and enforceable first Lien on the related
Timeshare Property, subject only to Permitted Liens; and the Seller (or
Bluegreen, as the case may be) is in compliance with any Permitted Lien
respecting the right to the use of such Timeshare Property; the Assignment of
Mortgage and each related endorsement of the related Mortgage Note constitutes a
duly executed, legal, valid, binding and enforceable assignment or endorsement,
as the case may be, of such related Mortgage and related Mortgage Note, and all
monies due or to become due thereunder, and all proceeds thereof;

 

 

(i)

with respect to the Obligor related to such Timeshare Loan and the related
Timeshare Property purchased by such Obligor, there is only one original
Mortgage and Mortgage Note, in the case of a Deeded Club Loan, and only one
Owner Beneficiary Agreement, in the case of an Aruba Club Loan; all parties to
the related Mortgage and the related Mortgage Note (and, in the case of an Aruba
Club Loan, Owner Beneficiary Agreement) had legal capacity to enter into such
Timeshare Loan Documents and to execute and deliver such related Timeshare Loan
Documents, and such related Timeshare Loan Documents have been duly and properly
executed by such parties; any amendments to such related Timeshare Loan
Documents required as a result of any mergers involving the Seller or Bluegreen
or any of their predecessors, to maintain the rights of the Seller or Bluegreen
or their predecessors thereunder as a mortgagee (or a Seller, in the case of an
Aruba Club Loan) have been completed;

 

 

(j)

at the time of origination of such Timeshare Loan, the applicable Originator had
full power and authority to originate such Timeshare Loan and the Obligor or the
Club Trustee had good and indefeasible fee title or good and marketable fee
simple title, or, in the case of an Aruba Club Loan, a cooperative interest, as
applicable, to the Timeshare Property related to such Timeshare Loan, free and
clear of all Liens, except for Permitted Liens;

 

 

(k)

the Mortgage (or, in the case of an Aruba Club Loan, the related Owner
Beneficiary Agreement) related to such Timeshare Loan contains customary and
enforceable provisions so as to render the rights and remedies of the holder
thereof adequate for the realization against the related Timeshare Property of
the benefits of the security interests or lender’s contractual rights intended
to be provided thereby, including (a) if the Mortgage is a deed of trust, by
trustee’s sale, including power of sale, (b) otherwise by judicial foreclosure
or power of sale and/or (c) termination of the contract, retention of Obligor
deposits and payments towards the related Timeshare Loan by the Originator or
the lender, as the case may be, and expulsion from the Club; in the case of the
Deeded Club Loans, there is no exemption available to the related Obligor which
would interfere with the mortgagee’s right to sell at a trustee’s sale or power
of sale or right to foreclose such related Mortgage, as applicable;

 

 

(l)

any Mortgage Note related to such Timeshare Loan is not and has not been secured
by any collateral except the Lien of the related Mortgage;

I-2

--------------------------------------------------------------------------------




 

 

(m)

if a Mortgage secures such Timeshare Loan, the title to the related Timeshare
Property is insured (or a binding commitment, which may be a master commitment
referencing one or more Mortgages, for title insurance, not subject to any
conditions other than standard conditions applicable to all binding commitments,
has been issued) under a mortgagee title insurance policy (which may consist of
one master policy referencing one or more such Mortgages) issued by a title
insurer qualified to do business in the jurisdiction where the related Timeshare
Property is located in a form generally acceptable to prudent originators of
similar mortgage loans, insuring the Seller (or Bluegreen, as the case may be)
or its predecessor and its successors and assigns, as to the first priority
mortgage Lien of the related Mortgage in an amount equal to the original
outstanding Loan Balance of such Timeshare Loan, and otherwise in form and
substance acceptable to the Indenture Trustee; the Club Originator and its
assignees is a named insured of such mortgagee’s title insurance policy; such
mortgagee’s title insurance policy is in full force and effect; no claims have
been made under such mortgagee’s title insurance policy and no prior holder of
such Timeshare Loan has done or omitted to do anything which would impair the
coverage of such mortgagee’s title insurance policy; no premiums for such
mortgagee’s title insurance policy, endorsements and all special endorsements
are past due;

 

 

(n)

the Seller or Bluegreen has not taken (or omitted to take), and has no notice
that the Obligor related to such Timeshare Loan has taken (or omitted to take),
any action that would impair or invalidate the coverage provided by any hazard,
title or other insurance policy on the related Timeshare Property;

 

 

(o)

all applicable intangible taxes and documentary stamp taxes have been paid on
such Timeshare Loan;

 

 

(p)

the proceeds of such Timeshare Loan have been fully disbursed, there is no
obligation to make future advances or to lend additional funds under the
applicable Originator’s commitment or the documents and instruments evidencing
or securing such Timeshare Loan and no such advances or loans have been made
since the origination of such Timeshare Loan;

 

 

(q)

the terms of each Timeshare Loan Document related to such Timeshare Loan have
not been impaired, waived, altered or modified in any respect, except (x) by
written instruments which are part of the related Timeshare Loan Documents or
(y) in accordance with the credit policy, the collection policy or the Servicing
Standard (provided that no Timeshare Loan has been impaired, waived, altered, or
modified in any respect more than once). No other instrument has been executed
or agreed to which would effect any such impairment, waiver, alteration or
modification; the Obligor has not been released from liability on or with
respect to the Timeshare Loan, in whole or in part; if required by law or
prudent originators of similar loans in the jurisdiction where the related
Timeshare Property is located, all waivers, alterations and modifications have
been filed and/or recorded in all places necessary to perfect, maintain and
continue a valid first priority Lien of the related Mortgage subject only to
Permitted Liens;

I-3

--------------------------------------------------------------------------------




 

 

(r)

other than if it is an Aruba Club Loan, such Timeshare Loan is principally and
directly secured by an interest in real property;

 

 

(s)

such Timeshare Loan was originated by Bluegreen or one of its Affiliates in the
normal course of its business, was originated and underwritten in accordance
with its credit policy in effect at such time and to Bluegreen’s Knowledge, the
origination, servicing and collection practices used by Bluegreen and its
Affiliates with respect to such Timeshare Loan have been in all respects, legal,
proper, prudent and customary;

 

 

(t)

such Timeshare Loan is assignable to and by the obligee and its successors and
assigns and the related Timeshare Property is assignable upon liquidation of the
related Timeshare Loan, without the consent of any other Person (including any
Association, condominium association, homeowners’ or timeshare association);

 

 

(u)

the Mortgage related to such Timeshare Loan is and will be prior to any Lien on,
or other interests relating to, the related Timeshare Property;

 

 

(v)

to Bluegreen’s Knowledge, there are no delinquent or unpaid taxes, ground rents
(if any), water charges, sewer rents or assessments outstanding with respect to
any of the Timeshare Properties, nor any other outstanding Liens or charges
affecting the Timeshare Properties related to such Timeshare Loan that would
affect the Lien of the related Mortgage or otherwise materially affect the
interests of the Indenture Trustee on behalf of the Noteholders in such
Timeshare Loan;

 

 

(w)

other than with respect to delinquent payments of principal or interest 60 or
fewer days past due as of the Cut-Off Date, there is no default, breach,
violation or event of acceleration existing under the Mortgage, the related
Mortgage Note or any other document or instrument evidencing, guaranteeing,
insuring or otherwise securing such Timeshare Loan, and no event which, with the
lapse of time or with notice and the expiration of any grace or cure period,
would constitute a material default, breach, violation or event of acceleration
thereunder; and the Seller or Bluegreen has not waived any such material
default, breach, violation or event of acceleration under the Owner Beneficiary
Agreement, Mortgage, the Mortgage Note or any such other document or instrument,
as applicable;

 

 

(x)

neither the Obligor related to such Timeshare Loan nor any other Person has the
right, by statute, contract or otherwise, to seek the partition of the related
Timeshare Property;

 

 

(y)

such Timeshare Loan has not been satisfied, canceled, rescinded or subordinated,
in whole or in part; no portion of the related Timeshare Property has been
released from the Lien of the related Mortgage, in whole or in part; no
instrument has been executed that would effect any such satisfaction,
cancellation, rescission, subordination or release; the terms of the related
Mortgage do not provide for a release of any portion of the related Timeshare
Property from the Lien of the related Mortgage except upon the payment of such
Timeshare Loan in full;

 

 

(z)

the Seller and, to Bluegreen’s Knowledge, each other party which has had an
interest in such Timeshare Loan is (or, during the period in which such party
held and disposed of

I-4

--------------------------------------------------------------------------------




 

 

 

such interest, was) in compliance with any and all applicable filing, licensing
and “doing business” requirements of the laws of the state wherein the related
Timeshare Property is located to the extent necessary to permit the Seller to
maintain or defend actions or proceedings with respect to such Timeshare Loan in
all appropriate forums in such state without any further act on the part of any
such party;

 

 

(aa)

there is no current obligation on the part of any other person (including any
buy down arrangement) to make payments on behalf of the Obligor in respect of
such Timeshare Loan;

 

 

(bb)

the Associations related to such Timeshare Loan were duly organized and are
validly existing; a manager (the “Manager”) manages such Resort and performs
services for the Associations, pursuant to an agreement between the Manager and
the respective Associations, such contract being in full force and effect; to
Bluegreen’s Knowledge, the Manager and the Associations have performed in all
material respects all obligations under such agreement and are not in default
under such agreement;

 

 

(cc)

in the case of Bluegreen Club Resorts (other than La Cabana Resort) and to
Bluegreen’s Knowledge with respect to the Non-Bluegreen Club Resorts and La
Cabana Resort, (i) the Resort related to such Timeshare Loan is insured in the
event of fire, earthquake, or other casualty for the full replacement value
thereof, and in the event that the Timeshare Property should suffer any loss
covered by casualty or other insurance, upon receipt of any insurance proceeds,
the Associations at the Resorts are required, during the time such Resort is
covered by such insurance, under the applicable governing instruments either to
repair or rebuild the portions of the Resort in which the related Timeshare
Property is located or to pay such proceeds to the holders of any related
Mortgage secured by the Timeshare Property located at such Resort; (ii) the
related Resort, if located in a designated flood plain, maintains flood
insurance in an amount not less than the maximum level available (without regard
to reasonable deductibles) under the National Flood Insurance Act of 1968, as
amended or any applicable laws; (iii) the related Resort has business
interruption insurance and general liability insurance in such amounts generally
acceptable in the industry; and (iv) the related Resort’s insurance policies are
in full force and effect with a generally acceptable insurance carrier;

 

 

(dd)

the obligee of the Mortgage related to such Timeshare Loan, and its successors
and assigns, has the right to receive and direct the application of insurance
and condemnation proceeds received in respect of the related Timeshare Property,
except where the related condominium declarations, timeshare declarations, the
Club Trust Agreement or applicable state law provide that insurance and
condemnation proceeds be applied to restoration or replacement of the
improvements or acquisition of similar improvements, as the case may be;

 

 

(ee)

each rescission period applicable to such Timeshare Loan has expired;

 

 

(ff)

no selection procedures were intentionally utilized by the Seller in selecting
such Timeshare Loan (other than selecting the timeshare loans based on the
Obligor’s FICO

I-5

--------------------------------------------------------------------------------




 

 

 

score within ranges 600-650, below 600 or lack of FICO score), which the Seller
knew were materially adverse to the Issuer, the Indenture Trustee or the
Noteholders;

 

 

(gg)

except as set forth in Schedule II hereto, the Units related to such Timeshare
Loan in the related Resort have been completed in all material respects as
required by applicable state and local laws, free of all defects that could give
rise to any claims by the related Obligors under home warranties or applicable
laws or regulations, whether or not such claims would create valid offset rights
under the law of the State in which the Resort is located; to the extent
required by applicable law, valid certificates of occupancy for such Units have
been issued and are currently outstanding; the Seller or any of its Affiliates
have complied in all material respects with all obligations and duties incumbent
upon the developers under the related timeshare declaration (each a
“Declaration”), as applicable, or similar applicable documents for the related
Resort; no practice, procedure or policy employed by the related Association in
the conduct of its business violates any law, regulation, judgment or agreement,
including, without limitation, those relating to zoning, building, use and
occupancy, fire, health, sanitation, air pollution, ecological, environmental
and toxic wastes, applicable to such Association which, if enforced, would
reasonably be expected to (a) have a material adverse impact on such Association
or the ability of such Association to do business, (b) have a material adverse
impact on the financial condition of such Association, or (c) constitute grounds
for the revocation of any license, charter, permit or registration which is
material to the conduct of the business of such Association; the related Resort
and the present use thereof does not violate any applicable environmental,
zoning or building laws, ordinances, rules or regulations of any governmental
authority, or any covenants or restrictions of record, so as to materially
adversely affect the value or use of such Resort or the performance by the
related Association of its obligations pursuant to and as contemplated by the
terms and provisions of the related Declaration; there is no condition presently
existing, and, to Bluegreen’s Knowledge, no event has occurred or failed to
occur prior to the date hereof, concerning the related Resort relating to any
hazardous or toxic materials or condition, asbestos or other environmental or
similar matters which would reasonably be expected to materially and adversely
affect the present use of such Resort or the financial condition or business
operations of the related Association, or the value of the Notes;

 

 

(hh)

except if such Timeshare Loan is listed on Schedule II hereto, the original Loan
Balance of such Timeshare Loan does not exceed $35,000;

 

 

(ii)

payments with respect to such Timeshare Loan are to be in legal tender of the
United States;

 

 

(jj)

all monthly payments (as applicable) made with respect to such Timeshare Loan
have been made by the Obligor and not by the Seller, Bluegreen or any Affiliates
thereof on the Obligor’s behalf;

 

 

(kk)

such Timeshare Loan relates to a Resort;

 

 

(ll)

such Timeshare Loan constitutes either “chattel paper”, a “general intangible”
or an “instrument” as defined in the UCC as in effect in all applicable
jurisdictions;

I-6

--------------------------------------------------------------------------------




 

 

(mm)

the sale, transfer and assignment of such Timeshare Loan and the Related
Security does not contravene or conflict with any law, rule or regulation or any
contractual or other restriction, limitation or encumbrance, and the sale,
transfer and assignment of such Timeshare Loan and the Related Security does not
require the consent of the Obligor;

 

 

(nn)

such Timeshare Loan, the Related Security, related Assignment of Mortgage,
related Mortgage, related Mortgage Note, related Owner Beneficiary Agreement
(each as applicable) and each other related Timeshare Loan Document are in full
force and effect, constitute the legal, valid and binding obligation of the
Obligor thereof enforceable against such Obligor in accordance with its terms
subject to the effect of bankruptcy, fraudulent conveyance or transfer,
insolvency, reorganization, assignment, liquidation, conservatorship or
moratorium, and is not subject to any dispute, offset, counterclaim or defense
whatsoever;

 

 

(oo)

such Timeshare Loan relates to a Completed Unit; the Timeshare Loan and the
Related Security do not, and the origination of each Timeshare Loan did not,
contravene in any material respect any laws, rules or regulations applicable
thereto (including, without limitation, laws, rules and regulations relating to
usury, retail installment sales, truth in lending, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy) and with respect
to which no party thereto has been or is in violation of any such law, rule or
regulation in any material respect if such violation would impair the
collectibility of such Timeshare Loan and the Related Security; no Timeshare
Loan was originated in, or is subject to the laws of, any jurisdiction under
which the sale, transfer, conveyance or assignment of such Timeshare Loan would
be unlawful, void or voidable;

 

 

(pp)

to Bluegreen’s Knowledge, (i) no bankruptcy is currently existing with respect
to the Obligor related to such Timeshare Loan, (ii) such Obligor is not
insolvent and (iii) such Obligor is not an Affiliate of Bluegreen;

 

 

(qq)

except if such Timeshare Loan is listed on Schedule II hereto, the Timeshare
Loan shall not have a Timeshare Loan Rate less than 6% per annum;

 

 

(rr)

except in the case of certain 50/50 Loans or an Upgrade Club Loan, the Obligor
related to such Timeshare Loan has made at least one required payment with
respect to the Timeshare Loan (not including any down payment);

 

 

(ss)

if a Resort (other than La Cabana Resort) is subject to a construction loan, the
construction lender shall have signed and delivered a non-disturbance agreement
(which may be contained in such lender’s mortgage) pursuant to which such
construction lender agrees not to foreclose on any Timeshare Properties relating
to such Timeshare Loan or by the terms of the construction loan, the related
Timeshare Property has been released from the lien created thereby, which have
been sold pursuant to this Agreement;

 

 

(tt)

except as set forth in Schedule II hereto, the Timeshare Properties and the
Resorts related to such Timeshare Loan are free of material damage and waste and
are in good repair, ordinary wear and tear excepted, and fully operational;
there is no proceeding pending or threatened for the total or partial
condemnation of or affecting any Timeshare Property or

I-7

--------------------------------------------------------------------------------




 

 

 

taking of the Timeshare Property by eminent domain; the Timeshare Properties and
the Resorts in which the Timeshare Properties are located are lawfully used and
occupied under applicable law by the owner thereof;

 

 

(uu)

except as set forth in Schedule II hereto, the portions of the Resorts in which
the Timeshare Properties are located which represent the common facilities are
free of material damage and waste and are in good repair and condition, ordinary
wear and tear excepted;

 

 

(vv)

no foreclosure or similar proceedings have been instituted and are continuing
with respect to such Timeshare Loan or the related Timeshare Property;

 

 

(ww)

if such Timeshare Loan is an Aruba Club Loan, Bluegreen shall own, directly or
indirectly, 100% of the economic and voting interests of the Aruba Originator;

 

 

(xx)

such Timeshare Loan does not have an original term to maturity in excess of 120
months;

 

 

(yy)

to Bluegreen’s Knowledge, the capital reserves and maintenance fee levels of the
Associations of the Resorts related to such Timeshare Loan are adequate in light
of the operating requirements of such Associations;

 

 

(zz)

except as required by law, such Timeshare Loan may not be assumed without the
consent of the obligee;

 

 

(aaa)

for each Club Loan, the Obligor under such Timeshare Loan does not have its
rights under the Club Trust Agreement suspended;

 

 

(bbb)

the payments under such Timeshare Loan are not subject to withholding taxes
imposed by any foreign governments;

 

 

(ccc)

each entry with respect to such Timeshare Loan as set forth on Schedule II and
Schedule III hereof is true and correct.

 

 

(ddd)

if such Timeshare Loan relates to a Timeshare Property located in Aruba, a
notice has been mailed or will be mailed within 30 days of the Closing Date or
the related Transfer Date, as applicable, to the related Obligor indicating that
such Timeshare Loan has been transferred to the Issuer and pledged to the
Indenture Trustee for the benefit of the Noteholders;

 

 

(eee)

no broker is, or will be, entitled to any commission or compensation in
connection with the transfer of such Timeshare Loans hereunder;

 

 

(fff)

if the Obligor related to such Timeshare Loan is paying its scheduled payments
by pre-authorized debit or charge, such Obligor has executed an ACH Form
substantially in the form attached hereto as Exhibit C;

 

 

(ggg)

if such Timeshare Loan relates to a Timeshare Property located in the State of
Michigan and was originated prior to Bluegreen obtaining a license under the
Michigan Mortgage

I-8

--------------------------------------------------------------------------------




 

 

 

Brokers, Lenders and Servicers Licensing Act, Bluegreen shall have confirmed
that the interest rate on such Timeshare Loan is enforceable in the manner
specified as effective in an opinion by Michigan local counsel;

 

 

(hhh)

if such Timeshare Loan is a 50/50 Loan, the related Obligor has made a
downpayment of at least 50%, the balance of the 50/50 Loan is due no later than
the one year anniversary of the origination date of such 50/50 Loan and the
coupon rate is at least 8.25% per annum;

 

 

(iii)

if such Timeshare Loan is an Aruba Club Loan, such Timeshare Loan was originated
on or after January 26, 2004; and

 

 

(jjj)

with respect to such Timeshare Loan, there exists a Timeshare Loan File and such
Timeshare Loan File contains or will contain each item listed in the definition
of Timeshare Loan File with respect to such Timeshare Loan and such Timeshare
Loan File is in the possession of the Custodian, subject to the Custodian’s
exception report pursuant to the Custodial Agreement.

I-9

--------------------------------------------------------------------------------



Schedule II

Exceptions

With respect to (gg), (tt) and (uu):

Bluegreen brought litigation against a general contractor alleging the existence
of construction defects at the Shore Crest Vacation Villas™ I and II, including
deficiencies in exterior insulating and finishing systems that resulted in water
intrusion. In January of 2009 the parties reached settlement and the general
contractor and various subcontractors and engineers involved in the project
collectively agreed to pay $4,578,000 towards the total cost of repairs to
correct the defects. Bluegreen accrued an additional $1.3 million in expenses
related to this matter. Payment in full of the settlement amount has been made
and Bluegreen has entered into construction agreements with a general contractor
for exterior cladding repairs and other repair work to each of Shorecrest I and
II. Repair work is presently under way on both Shorecrest I and II with an
estimated completion date of early 2011. Bluegreen believes the settlement
amount and amounts accrued by Bluegreen will be sufficient to pay for the total
cost of the repairs to both Shorecrest I and II.

With respect to (hh):

 

 

 

 

 

 

Loan #

 

Currrent Principal Balance ($)

 

 

393003

 

 

35,234.50

 

 

389016

 

 

35,507.46

 

 

381152

 

 

35,592.48

 

 

398360

 

 

35,754.16

 

 

375521

 

 

35,873.36

 

 

386323

 

 

35,899.13

 

 

402232

 

 

35,999.14

 

 

387002

 

 

36,122.74

 

 

423833

 

 

36,326.43

 

 

396262

 

 

36,711.13

 

 

393885

 

 

36,919.54

 

 

398153

 

 

36,943.50

 

 

383209

 

 

37,040.62

 

 

409123

 

 

37,086.47

 

 

411245

 

 

37,119.78

 

 

419362

 

 

37,266.42

 

 

422920

 

 

37,371.60

 

 

390739

 

 

37,588.31

 

 

381545

 

 

37,812.42

 

 

399517

 

 

37,882.84

 

 

413590

 

 

37,973.01

 

 

391754

 

 

38,210.59

 

II-1

--------------------------------------------------------------------------------




 

 

 

 

 

 

Loan #

 

Currrent Principal Balance ($)

 

 

379925

 

 

38,407.83

 

 

404069

 

 

38,434.68

 

 

386919

 

 

38,777.86

 

 

422530

 

 

38,953.16

 

 

385023

 

 

38,966.76

 

 

450804

 

 

38,975.29

 

 

421509

 

 

39,147.43

 

 

420367

 

 

39,191.78

 

 

392982

 

 

39,238.03

 

 

408397

 

 

39,319.15

 

 

399006

 

 

39,453.63

 

 

376203

 

 

39,610.92

 

 

406470

 

 

39,867.72

 

 

402649

 

 

40,085.90

 

 

411086

 

 

40,127.80

 

 

385211

 

 

40,140.53

 

 

376853

 

 

40,187.52

 

 

393129

 

 

40,585.20

 

 

408910

 

 

41,024.87

 

 

405365

 

 

41,152.38

 

 

426158

 

 

41,281.93

 

 

400941

 

 

41,528.96

 

 

400946

 

 

41,641.75

 

 

399063

 

 

41,741.95

 

 

404280

 

 

41,830.88

 

 

427674

 

 

41,858.97

 

 

400360

 

 

42,224.09

 

 

399915

 

 

42,242.10

 

 

390085

 

 

42,357.95

 

 

396325

 

 

42,525.56

 

 

409341

 

 

42,806.64

 

 

425251

 

 

43,152.57

 

 

409514

 

 

43,157.22

 

 

391559

 

 

43,288.74

 

 

397048

 

 

43,373.26

 

 

376783

 

 

43,620.90

 

 

393865

 

 

44,736.71

 

 

407269

 

 

44,995.56

 

 

425565

 

 

46,751.42

 

 

410244

 

 

47,654.00

 

 

408974

 

 

65,545.39

 

II-2

--------------------------------------------------------------------------------



Schedule III

Schedule of Timeshare Loans

[Electronic Schedule of Timeshare Loans on file with the Issuer]

III-1

--------------------------------------------------------------------------------



Schedule 5

N/A

Schedule 5

--------------------------------------------------------------------------------



Exhibit A

[Reserved]

Exhibit A

--------------------------------------------------------------------------------



Exhibit B

Club Trust Agreement

Exhibit B

--------------------------------------------------------------------------------



Exhibit C

ACH Form

Exhibit C

--------------------------------------------------------------------------------